782 A.2d 538 (2001)
COMMONWEALTH of Pennsylvania, Appellee,
v.
Tyrone UPSHUR, Appellant.
Supreme Court of Pennsylvania.
Argued October 17, 2001.
Decided October 26, 2001.
Daniel A. Rendline, Philadelphia, for Tyrone Upshur.
Catherine Lynn Marshall, Philadelphia, for Commonwealth of Pennsylvania.
*539 Before ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.
Prior Report: 2000 Pa.Super. 376, 764 A.2d 69.

ORDER
PER CURIAM.
Appeal dismissed as having been improvidently granted.
Chief Justice FLAHERTY did not participate in the consideration or decision of this case.